Citation Nr: 0710126	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1965 to December 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.                  

As the claim for service connection for bilateral hearing 
loss was previously denied by the RO in a rating decision in 
February 2002, the Board must determine whether new and 
material evidence has been submitted to reopen the claim, and 
what the RO determined in this regard is irrelevant.  Jackson 
v. Principi, 256 F.3d 1366 (Fed. Cir. 2001).       

In a rating decision in July 2005, the RO denied the 
veteran's application to reopen the claim of service 
connection for hypertension and the claim of service 
connection for asbestosis.  In August 2005, the veteran filed 
a notice of disagreement to the rating decision.  While the 
current record at the Board does not contain the statement of 
the case, VA's automated tracking system shows that statement 
of the case was issued in May 2006.  These claims will not be 
addressed in this decision because the complete record is not 
before the Board. 

In December 2005, the veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is in the 
record.  

The Board's decision granting the veteran's application to 
reopen the claim of service connection for bilateral hearing 
loss is set forth below.  The underlying issue of service 
connection for bilateral hearing loss and the claim of 
service connection for tinnitus are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In a rating decision in February 2002, the RO denied the 
claim of service connection for bilateral hearing loss; after 
the veteran was provided notice of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  

2. The additional evidence presented since the rating 
decision in February 2002 relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The rating decision in February 2002, denying the claim of 
service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.104(a) (2006).  

2. The additional evidence presented since the unappealed 
rating decision in February 2002 is new and material, and the 
claim of service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).      


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for bilateral hearing 
loss, further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim

In a rating decision in December 1999, the RO denied the 
claim of service connection for bilateral hearing loss on the 
basis that the claim was not well grounded.  The veteran was 
provided notice of the decision and of his appellate rights, 
but he did not file a notice of disagreement.

In November 2000, the VCAA was enacted and eliminated the 
legal concept of a well-grounded claim.  In accordance with 
the VCAA, the RO readjudicated the claim and denied the claim 
on the merits in a rating decision in February 2002 because 
there was no evidence of current hearing loss in either ear.  
After the veteran was provided notice of the adverse 
determination and of his procedural and appellate rights, he 
did not file a notice of disagreement, and the rating 
decision in February 2002 became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the rating decision 
in February 2002 was the last final disallowance, the Board 
must review all of the evidence submitted since that rating 
decision to determine whether the veteran's claim should be 
reopened and re-adjudicated on a de novo basis.  38 U.S.C.A. 
§ 5108.     

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).     

Evidence Previously Considered

The evidence of record at the time of the rating decision in 
February 2002 consisted of service records, including medical 
records, VA records, from October 1998 to November 2001, and 
a letter from the Social Security Administration, dated in 
June 2002.  

The service records show that he served in the United States 
Navy from August 1965 to December 1979.  His Military 
Occupational Specialty  was as marine mechanic, and he 
received the Vietnam Service Medal, the Combat Action Ribbon, 
and the National Defense Service Medal.  

The service medical records are negative for any complaint or 
finding of bilateral hearing loss.  The records do show that 
on separation examination, audiometric testing showed 
puretone thresholds of 15, 15, 15, 35, and 45 decibels in the 
right ear, and 20, 15, 15, 30, and 35 decibels in the left 
ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  The examiner interpreted the result as showing 
high frequency hearing loss.  

After service, VA records from October 1998 to November 2001 
contain no complaint or finding of bilateral hearing loss.   

Records of the Social Security Administration, dated in June 
2001, show that veteran that was entitled to Social Security 
disability benefits.   

Current Claim to Reopen

The current claim to reopen was received at the RO in May 
2003.   

The additional evidence presented since the rating decision 
of February 2002 consists of VA records from February 2000 to 
January 2001 and from January 2002 to May 2005, lay 
statements, the veteran's testimony, and private health 
records.    

VA records from February 2000 to January 2001 and from 
January 2002 to May 2005 contain no complaint or finding of 
bilateral hearing loss. 

In statements, dated in June 2003, the veteran's spouse and 
friend, J.M., stated that the veteran worked around loud 
noises during service. 

A private audiological report, dated in March 2005, revealed 
speech discrimination percentages of 88 percent in the right 
ear and 96 percent in the left ear.  The audiological test 
results were interpreted as showing a bilateral sensorineural 
hearing loss consistent with long-term noise exposure.  

In December 2005, the veteran testified that during service 
he was a machinist mate and that he worked in the engine and 
boiler rooms of ships, exposing him to loud noises, including 
naval gun fire.      

Analysis

The Board has reviewed the evidence since the rating decision 
in February 2002 and has determined that the private 
audiological report, dated in March 2005, is new and material 
evidence because it relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss, that is, evidence of current 
disability, the absence of which was the basis for the 
previous denial of the claim by the RO in February 2002, and 
the report presents a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for service 
connection for bilateral hearing loss is reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened.  
To this extent only, the appeal is granted.  




REMAND

In light of the evidence of record, that is, the veteran's 
occupation as a marine mechanic aboard ship during service, 
credible evidence of noise exposure during service, evidence 
of hearing impairment during service, evidence of current 
hearing impairment, and the veteran's testimony that he 
developed tinnitus during service and that he continues to 
experience tinnitus, a VA examination and medical opinion is 
necessary to decide the claims.  Therefore, under the duty to 
assist, 38 C.F.R. § 3.159, this case is REMANDED for the 
following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
examination to include audiology testing 
to determine whether the veteran has 
either hearing loss or tinnitus or both.  
The claims file must be made available to 
the examiner for review.  The examiner is 
asked to express an opinion on the 
following question:

If hearing loss or tinnitus or both are 
found, is it at least as likely as not 
that either hearing loss or tinnitus or 
both were caused by the veteran's 
exposure to noise during service?

In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of the 
audiometric findings on separation 
examination. 

Also, in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather that the weight of the 


medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

3. After the above development is 
completed, adjudicate the claims of 
service connection for bilateral hearing 
loss and tinnitus.  If any benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


